577 F.2d 98
17 Fair Empl.Prac.Cas.  1246, 17 Empl. Prac.Dec. P 8625Marie MANHART et al., Plaintiffs-Appellees,v.CITY OF LOS ANGELES, DEPARTMENT OF WATER AND POWER, a bodycorporate and politic, et al., Defendants-Appellants.
Nos. 75-2729, 75-2807 and 75-2905.
United States Court of Appeals,Ninth Circuit.
June 14, 1978.

David J. Oliphant, Deputy City Atty.  (argued), Los Angeles, Cal., for defendants-appellants.
Robert M. Dohrmann (argued), of Schwartz, Steinsapir & Dohrmann, Los Angeles, Cal., for plaintiffs-appellees.
Before CHAMBERS, DUNIWAY and KILKENNY, Circuit Judges.
ORDER
DUNIWAY, Circuit Judge.


1
The Supreme Court of the United States, upon petition for a writ of certiorari, has vacated the judgment of this court, 553 F.2d 581, and remanded the case to us for further proceedings in conformity with the opinion of the Supreme Court, City of Los Angeles, Department of Water and Power, et al. v. Manhart et al., --- U.S. ----, 98 S.Ct. 1370, 55 L.Ed.2d 657, 1978.  Pursuant to the mandate of the Supreme Court, it is ordered that that portion of the injunction issued by the district court which awarded a refund of all excess contributions by the plaintiffs made on or after April 5, 1972, is hereby reversed.  In all other respects, the injunction issued by the district court is affirmed.